            Case 1:18-cv-00342-ABJ Document 24 Filed 05/31/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 CENTER FOR BIOLOGICAL DIVERSITY,

                  Plaintiff,

       v.

 U.S. FISH AND WILDLIFE SERVICE and                 Civil Action No. 18-CV-00342 (ABJ)
 U.S. ENVIRONMENTAL PROTECTION
 AGENCY,

                  Defendants.


                                      STATUS REPORT

       Pursuant to the Court’s May 17, 2019, Minute Order, Defendants, U.S. Environmental

Protection Agency (“EPA”) and U.S. Fish and Wildlife Service (“FWS”), by and through

undersigned counsel, provide the following Status Report.

       1.        EPA is on track to complete review of the documents referred to it by FWS by

June 15, 2019.

       2.        FWS has completed all processing of its records. As of May 31, 2019, FWS

released 5,339 records, processing 11,114 records, and withheld in full 961 records. FWS made

releases on February 14, 2018; March 29, 2018; May 24, 2018; June 28, 2018; July 31, 2018;

August 30, 2018; September 28, 2018; November 2, 2018; December 10, 2018; February 4, 2019;

February 26, 2019; April 8, 2019; May 1, 2019; and May 31, 2019. As noted in the previous Joint

Status Report (ECF No. 23), there are approximately 1,150 records for which FWS has requested

consultation, many of which contain EPA equities, and EPA is on track to meet its deadline for

the review of their content on these documents. Also, as part of processing the final remaining

documents, FWS will request consultation for equities in the next few days with EPA, the Natonal



                                               1
         Case 1:18-cv-00342-ABJ Document 24 Filed 05/31/19 Page 2 of 2



Oceanic and Atmospheric Administration (“NOAA”), the U.S. Department of Agriculture

(“USDA”), U.S. Geological Survey (“USGS”), and the U.S. Navy on 523 additional records.



Dated: May 31, 2019                Respectfully submitted,

                                   JESSIE K. LIU, D.C. Bar No. 472845
                                   United States Attorney

                                   DANIEL F. VAN HORN, D.C. Bar No. 924092
                                   Chief, Civil Division

                                 By: /s/ Scott Leeson Sroka
                                   SCOTT LEESON SROKA, Member of New York Bar
                                   Assistant United States Attorney
                                   555 Fourth Street, N.W.
                                   Washington, D.C. 20530
                                   Telephone: 202-252-7113
                                   Email: Scott.Sroka@usdoj.gov

                                   Attorneys for Defendants




                                             2
